Citation Nr: 0821714	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-33 509	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for adrenocortical carcinoma has been 
received, and if so, whether service connection therefor is 
established.

2.  Entitlement to an initial rating in excess of 50% for a 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his cousin, and a therapist


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1972 to August 
1975.  He served in Vietnam, and received the Bronze Star 
medal with "V" device for heroism.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 2004 rating action that 
denied service connection for adrenocortical carcinoma on the 
grounds that new and material evidence to reopen the claim 
had not been received, and that granted service connection 
for PTSD and assigned an initial 30% rating therefor from 
April 2004.  Because the appeal involves a request for a 
higher rating assigned following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In January 2006, the veteran and a therapist testified at a 
hearing before a rating specialist at the RO.

By rating action of April 2006, the RO granted an initial 50% 
rating for PTSD from April 2004; the matter of a rating in 
excess of 50% remains for appellate consideration.

As reflected in the March 2007 Supplemental Statement of the 
Case, the RO reopened the claim for service connection for 
adrenocortical carcinoma on the basis of new and material 
evidence, but denied the claim for service connection on the 
merits.  

In May 2008, the veteran, his cousin, and a therapist 
testified at a Board hearing before the undersigned Veterans 
Law Judge (VLJ) at the RO.  

In June 2008, the undersigned VLJ granted the veteran's May 
2008 motion to advance this case on the Board's docket 
pursuant to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).
  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The RO denied service connection for adrenocortical 
carcinoma by rating action of June 1991; the veteran was 
notified of the denial by letter the same month, but he did 
not appeal.

3.  Evidence associated with the claims folder since the June 
1991 rating action denying service connection for 
adrenocortical carcinoma is not cumulative or redundant of 
evidence previously of record; relates to an unestablished 
fact necessary to substantiate the claim for service 
connection; and raises a reasonable possibility of 
substantiating the claim.

4.  The uncontradicted post-service medical evidence 
indicates a link between the veteran's adrenocortical 
carcinoma and his military service. 

5.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, 
thinking, or mood due to such symptoms as a depressed affect; 
panic attacks; disturbances of motivation and mood; 
depression affecting ability to function independently, 
appropriately and effectively; impaired memory and impulse 
control; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The June 1991 rating action denying service connection 
for adrenocortical carcinoma is final.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).  
    
2.  Since June 1991, new and material evidence to reopen the 
claim for service connection for adrenocortical carcinoma has 
been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

3.  The criteria for service connection for adrenocortical 
carcinoma are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.307, 3.309, 3.303 (2007).  

4.  The criteria for an initial 70%, but not more than 70%, 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the favorable disposition of the claims on appeal, 
the Board finds that all notification and development action 
needed to render a fair decision in this case has been 
accomplished.

II.  Analysis

A.  Whether New and Material Evidence to Reopen a Claim for 
Service Connection for Adrenocortical Carcinoma Has Been 
Received, and If So,                        Whether Service 
Connection Therefor is Established.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946, and a malignant tumor becomes manifest to a 
degree of 10% within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of it 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The veteran's claim for service connection for adrenocortical 
carcinoma was previously considered and denied by rating 
action of June 1991.  The evidence then considered included 
service and post-service private medical records.  The RO 
denied the claim on the grounds that adrenocortical carcinoma 
had its onset many years post service.  The veteran was 
notified of that rating action by letter of June 1991, but he 
did not appeal.

Because the veteran did not appeal the June 1991 denial, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The 
VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156(a).  

The current application to reopen the claim for service 
connection was filed in April 2004.  With respect to attempts 
to reopen previously-denied claims, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating it, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, the VA must reopen the claim and evaluate 
the merits after ensuring that the duty to assist has been 
fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the June 1991 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).
  
Considering the record in light of the above, the Board finds 
that the additional evidence added to the record since the 
RO's prior final June 1991 denial not only constitutes new 
and material evidence to reopen the claim for service 
connection for adrenocortical carcinoma, but permits the 
grant of service connection therefor, as it includes 
competent, uncontradicted medical evidence of a link between 
the veteran's military service and the adrenocortical 
carcinoma first manifested in 1989.

A review of the service records discloses that the veteran's 
military occupational specialty was as a fire protection 
specialist, and he received the Bronze Star medal with "V" 
device for heroism as a fire protection specialist while 
engaged in support of air operations against an opposing 
armed force at Saigon, Vietnam in April 1975.  The service 
medical records were completely negative for findings or 
diagnoses of adrenocortical carcinoma.

The first manifestation of adrenocortical carcinoma was that 
noted in a CT scan at the Worcester Hahnemann Hospital in 
October 1989, over 14 years post service.  In November 1989, 
the veteran underwent a left adrenalectomy with excision of a 
large adrenocortical carcinoma.  

In May 2006, J. Kelly, M.D., the veteran's primary care 
physician for many years, opined that the veteran's 
adrenocortical carcinoma was caused either by exposure to 
Agent Orange, or by occupational exposure to 
Tetrachlorodibenzso-p-Dioxin (TCDD) through inhalation and/or 
dermal contact during his firefighting duties in military 
service.  

In February 2007, a VA physician reviewed the veteran's 
medical records and medical literature, and opined that there 
was not enough medical and research evidence to conclude 
whether the veteran's adrenocortical carcinoma was due to 
Agent Orange exposure, but that it was more likely than not 
that the adrenocortical carcinoma was due to TCDD exposure.

In March 2007, Dr. Kelly stated that the veteran was exposed 
to Agent Orange and TCDD during military service, and opined 
that his adrenocortical carcinoma was due to that exposure, 
and was not a result of his post-service employment as a 
fireman with the City of Worcester.  In reaching this 
opinion, the physician noted that the veteran was never 
treated for any chemical exposure during the latter duties, 
and that City of Worcester firemen had a mandatory protocol 
requiring breathing protection equipment to be worn at all 
times by all firemen.      
     
In view of the medical evidence of record indicating a link 
between the veteran's adrenocortical carcinoma and his 
military service, the Board finds that the criteria for 
service connection for that disability are met.  In this 
regard, the Board points out that the 2006 and 2007 private 
and VA medical opinions showing a link between the veteran's 
chemical exposure during his firefighting duties in military 
service and his post-service adrenocortical carcinoma are the 
only medical opinions of record that address the question of 
the relationship between the veteran's military service and 
that disability, and the record contains no contrary opinion 
to weigh against the claim.    

B.  An Initial Rating In Excess of 50% for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's PTSD has been initially rated as 50% disabling 
under the provisions of 38 C.F.R. § 4.130, DC 9411.  Under 
that DC, a 50% rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment and abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD warrants 
a 70%, but not more than 70%, rating since the April 2004 
effective date of the initial grant of service connection.  
The medical evidence of record documents that the service-
connected PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
family relationships, judgment, thinking, or mood due to such 
symptoms as a depressed affect; panic attacks; disturbances 
of motivation and mood; depression affecting ability to 
function independently, appropriately and effectively; 
impaired memory and impulse control; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

On April 2004 VA Vet Center mental status evaluation, the 
veteran's appearance was unkempt, and his manner suspicious 
and defensive.  He was oriented in 3 spheres, and 
intelligence was above average, but speech was rapid and 
pressured, and short-term memory was impaired.  Affect was 
inappropriate, judgment poor, and the veteran was agitated 
and restless.  There were no delusions, but thinking was 
disorganized.  He became overwhelmed with anxiety at times, 
and heard noises.  Appetite was average.  He described an 
intermittent sleep disturbance and a sexual dysfunction, as 
well as low energy, and suicidal thoughts in the past.  

On July 2004 VA QTC psychiatric examination, the veteran was 
casually dressed and properly groomed.  On mental status 
examination, thought processes were well organized, but he 
appeared quite tense and anxious, and somewhat sad.  He 
complained of recurrent intrusive thoughts, continuous 
recollections, nightmares, and ongoing flashbacks of his 
traumatic Vietnam experiences, as well as difficulty falling 
asleep, and periodic outbursts of anger, hypervigilance, and 
exaggerated startle response.  He had ongoing suicidal 
ruminations, but had never acted on his impulses.  He denied 
homicidal thoughts.  There was no history of hallucinations, 
delusions, or paranoid ideations.  Insight was fair, and 
general fund of knowledge good.  The diagnosis was rather 
advanced symptoms of PTSD; a Global Assessment of Functioning 
(GAF) score of 50 was assigned, and the examiner noted that 
it had been 60 the previous year.    

On May 2005 VA outpatient psychological evaluation, the 
veteran denied suicidal and homicidal ideation, plan, or 
intent, and there was no indication of a psychotic process.  
Insight was limited, and he was irritable.

In January 2006, the veteran and his VA Vet Center therapist 
testified about the degree of severity of his PTSD.  The 
readjustment counseling therapist testified that the veteran 
was chronically depressed, with a very limited ability to 
withstand stress, and many irritability and explosive issues, 
as well as withdrawal and volatility.  He was reportedly 
often plagued by suicidal thoughts, and had a conflicted 
marital situation.  

On March 2006 VA QTC psychiatric examination, the veteran was 
casually dressed and properly groomed.  On mental status 
examination, thought processes were organized, and the 
veteran was cooperative.  Affect and mood generally suggested 
depression.  He was visibly angry when outlining his Vietnam 
experiences.  He admitted impaired impulse control and 
unprovoked irritability; however, he refrained from any 
violent act.  Communications skills and speech seemed normal.  
He admitted to panic attacks once or twice a week in the past 
on awakening in the middle of the night, but these had 
decreased since receiving VA clinical treatment.  He denied 
paranoia, delusions, hallucinations, and suicidal and 
homicidal ideations, and judgment was fair.  He complained of 
recurrent recollections and distressing dreams of his 
traumatic Vietnam experiences, as well as difficulty falling 
and staying asleep, outbursts of anger, hypervigilance, and 
an exaggerated startle response.  He admitted to symptoms of 
depression in the form of a sad mood, isolation, and 
emotional withdrawal, but memory was intact.  The diagnosis 
was PTSD, and a GAF score from 45 to 50 was assigned.    

In a May 2008 statement, the veteran's daughter attested to 
his intermittent inability to perform activities of daily 
living for the past year, as well as disorientation, memory 
loss, and problem with family relations, judgment, thinking, 
and obsessional rituals which interfered with routine 
activities.

In a May 2008 statement, the veteran's wife attested to his 
social impairment due to PTSD symptoms including impaired 
thought process and communication, memory loss, problems with 
family relations, and inability to perform activities of 
daily living, including maintenance of personal hygiene.

In a May 2008 statement, the veteran's cousin, who had a M.A. 
degree in rehabilitation counseling, stated that the veteran 
suffered from deficiencies in many areas which impaired him 
socially and occupationally, such as family relations, 
judgment, thinking, mood swings, impaired impulse control, 
unprovoked irritability, neglect of his personal appearance 
and hygiene, and difficulty maintaining effective 
relationships and adapting to stressful circumstances.  The 
cousin reiterated these statements in his Board hearing 
testimony, below.

At the May 2008 Board hearing, the veteran, his cousin with a 
M.A. degree in rehabilitation counseling, and his VA Vet 
Center therapist testified about the degree of severity of 
his PTSD.  The VA therapist assigned the veteran a GAF score 
of 35 due to chronic and severe PTSD symptoms, noting 
regression over the past year, problematic personal hygiene, 
and increased isolation, sleep difficulties, and depression.  
The veteran's cousin testified that the veteran was isolated 
in his home and withdrawn from activities in which he 
formerly participated.    
   
Although the above evidence supports an initial 70% rating 
for the veteran's PTSD, the Board finds that the symptoms 
associated therewith simply do not meet the criteria for at 
least the next higher 100% rating, that is, total 
occupational and social impairment, due to such symptoms as 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; disorientation to time or place; and 
memory loss for names of close relatives or his own 
occupation or name.  Moreover, the veteran does not have 
persistent suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic 
affecting ability to function independently, appropriately 
and effectively; or spatial disorientation.

The Board also notes that the veteran had been assigned GAF 
scores ranging from 35 to 60, as reflected in VA examination 
reports and hearing testimony by a medical professional from 
2004 to 2008.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores between 31 and 40 
are indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. a depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  GAF scores between 41 and 50 are indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, inability to keep a job).  GAF scores between 51 and 
60 are indicative of moderate symptoms (e.g., a flat affect 
and circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., having few friends, having conflicts with 
peers or co-workers).
  
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of a veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).  In this case, the Board notes that the 
evidence fails to show that the veteran's service-connected 
PTSD symptoms include impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant); persistent suicidal ideation; severe 
obsessional rituals; frequent shoplifting; or circumstantial 
speech.

Additionally, the Board finds that there is no showing that 
the veteran's PTSD reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in medical reports from 2004 
to 2008 do not objectively show that his PTSD has markedly 
interfered with employment during this period (i.e., beyond 
that contemplated in the assigned schedular rating throughout 
this period), or required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In reaching 
this conclusion, the Board notes that the evidence indicates 
that disabilities other than PTSD have significantly 
contributed to the veteran's employment difficulties.  In 
this regard, the Board has considered the April 2004 Vet 
Center notation that the veteran was on leave from his job as 
a fireman due to a work-related shoulder injury; the July 
2004 VA psychiatric examination notation that the veteran 
could no longer function as a fireman since a left arm injury 
in October 2003, and that he was currently doing part-time 
funeral home work; the May 2005 VA outpatient psychological 
evaluation notation that the veteran was on leave from his 
job as a fireman due to chronic obstructive pulmonary disease 
from inhaling smoke secondary to employment; the March 2006 
VA psychiatric examination notation that the veteran had 
retired from his job as a fireman in September 2005; Dr. 
Kelly's February 2008 statement that the veteran was unable 
to perform essential duties as a former fireman due to 
respiratory and other physical problems; and the May 2008 VA 
Vet Center therapist's Board hearing testimony implicating 
the veteran's physical disabilities in his functional 
impairment.     

The Board recognizes that the veteran's PTSD results in 
significant social and occupational impairment; however, such 
impairment has already been contemplated by the 70% rating 
herein assigned, and the weight of evidence does not show 
marked interference with employment due to PTSD warranting 
referral for consideration of an extraschedular rating.  
Under the circumstances, the Board finds that a schedular 
rating is adequate in this case, and concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that the 
evidence supports the claim for an initial rating of 70%, but 
not more than 70%, for PTSD from April 2004, subject to the 
law and regulations governing the payment of monetary 
benefits.  However, a rating in excess of 70% must be denied 
in the absence of evidence of clinical findings that would 
support such rating.  As the 70% rating herein granted for 
PTSD represents the greatest degree of impairment shown since 
the April 2004 effective date of the initial grant of service 
connection, there is no basis for staged rating pursuant to 
Fenderson.  




ORDER

Service connection adrenocortical carcinoma is granted.

An initial 70% rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


